Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for provisional application priority No. 63/348,884 filed on Jun 11, 2016, which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Status
In virtue of this communication, claims 1-20 are currently pending in the instant application. 

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-20 are rejected. Independent claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 10613739B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Current Application claims
US Patent 10613739B2 claims
1. A method comprising: at a first device with one or more processors, non-transitory memory, and a display: 
1. A method comprising: at a first device with one or more processors, non-transitory memory, and a display: 
displaying, on the display, a set of device select affordances including a first device select affordance for selecting a second device and a second device select affordance for selecting a third device; 

displaying, on the display, a set of device select affordances including a first device select affordance for selecting a second device and a second device select affordance for selecting a third device; 
receiving a device select user input from an input device selecting the first device select affordance; and in response to the device select user input, configuring the second device to be operated based on user input from the input device and ceasing to operate the first device based on user input from the input device.  
receiving a device select user input from the input device selecting the first device select affordance; and in response to the device select user input, configuring the second device to be operated based on user input from the input device and ceasing to operate the first device based on user input from the input device


As illustrated in the chart above, each of the limitations of claim 1 of the instant application are found in US Patent 10613739B2. Independent claims 19 and 20 limitations are similar to those of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable 
over Gunasekara; Don et al. (US 8160564 B1) in view of Summers; Jacob et al. (US 20160006800 A1) made of record both references in the IDS submitted on 3/18/2020
As to claim 1, Gunasekara discloses a method comprising: at a first device (Col. 4: FIG. 2A is a diagram illustrating a mobile device 200) with one or more processors, non-transitory memory (Referring initially to FIG. 1 in particular, an exemplary operating environment for implementing the present invention is shown and designated generally as computing device 100), and a display (As shown in Fig. 2A mobile device 200): 
Gunasekara teaches remote operation of a selected device.
Gunasekara does not appear to directly teach a device select affordance. 
However, in a similar field of endeavor, Summers discloses a method directed to peer to peer remote application access (see abstract), displaying ([0041] ... For example, input/output interface 135 may include various interface units and/or drives for reading, writing, displaying, and/or printing files and/or other data) a set of device select affordances ([0056] FIG. 3 depicts an illustrative configuration of a computing device, such as computing device 100, as a peer to peer application host 301 (also referred to herein as “peer device 301) for providing one or more client device with remote access to applications installed on and/or executing on host 301. In some embodiments, peer to peer application host 301 may correspond to peer device 201 as illustrated in FIG. 2 and communicate with one or more client devices, such as client device 240, over a network, such as network 230). 
The combination of Gunasekara and Summers continues to teach the set of device select affordances including a first device select affordance for selecting a second device and a second device select affordance for selecting a third device (Summers [0050] As shown in FIG. 2, one or more client devices 240 may be in communication with one or more peer devices 206 a-206 n (generally referred to herein as “peer device(s) 206”) ); receiving a device select user input from an input device (Summers [0048] I/O module 209 may include a mouse, keypad, touch screen, scanner, optical reader, and/or stylus (or other input device(s)) through which a local user of peer device 201 may provide input) selecting the first device select affordance ( As explained above in: Summers [0050] ); and in response to the device select user input, configuring the second device to be operated based on user input from the input device (Summers [0052] Some embodiments include a client device 240 that displays application output generated by an application remotely executing on a peer device 206 or other remotely located machine. In these embodiments, the client device 240 may execute a virtual machine receiver program or application to display the output in an application window, a browser, or other output window) and ceasing to operate the first device based on user input from the input device (Summers [0048] I/O module 209 may include a mouse, keypad, touch screen, scanner, optical reader, and/or stylus (or other input device(s)) through which a local user of peer device 201 may provide input.
A local user thus can choose not to initiate any input from the input device and ceasing to operate the local device ). 
It would have been obvious to one of ordinary skill in the art to combine Summers' peer to peer remote application discovery and control transfer protocol with Gunasekara’s remote control method of computing device applications, to increase the number of peer devices available for collaboration, as revealed by Summers in [0002]. 

As to claim 2, Gunasekara further discloses the method of claim 1, wherein operating the first device based on the user input from the input device (Col. 4: FIG. 2A is a diagram illustrating a mobile device 200 communicating with a computing device 202 in accordance with an embodiment of the invention. This figure shows an image 204 and an application 206 (in this instance a media viewer) that was captured by the mobile device 200. The application 206 is being executed and rendered by the computing device 202. The application 204 includes a number of options 208 indicated by various icons—e.g., double arrow right for fast forward, double arrow left for rewind, line and arrow right for slow motion forward, etc) includes operating the first device in an accessibility mode of operation (According to an online dictionary, the meaning of “accessibility” is defined as “the quality of being able to be reached or entered”. The Office submits Gunasekara ‘s option keys 208, keyboard or touch screen inputs are typical cases of claimed “accessibility mode”). 

As to claim 3, Gunasekara further discloses the method of claim 2, wherein operating the second device in the accessibility mode is performed without interaction with an input device of the second device (Fig. 2A Col. 4: Embodiments of the present invention, however, allow the user to indirectly interact with the options 208 by selecting options 208 on the mobile device 200). 

As to claim 4, Gunasekara further discloses the method of claim 1, wherein the user input from the input device are switch inputs (Fig. 2A mobile device 200 keyboard). 

As to claim 5, Gunasekara further discloses the method of claim 4, wherein at least one of the switch inputs is generated by a dedicated switch device that includes one or more switches (Fig. 2A mobile device 200 keyboard). 

As to claim 6, Gunasekara further discloses the method of claim 4, wherein at least one of the switch inputs is generated by an input device of first device (Fig. 2A mobile device 200 keyboard). 

As to claim7, Gunasekara further discloses the method of claim 6, wherein at least one of the switch inputs is generated by a touchscreen of the first device (Fig. 2A mobile device 200 touch icons 208). 

As to claim 8, Gunasekara further discloses the method of claim 4, wherein at least one of the switch inputs is generated by a camera (Fig. 3 camera 304).

As to claim 9, Gunasekara and Summers disclose the method of claim 1, further comprising: displaying, on the display, a scan affordance while operating the first device based on the user input from the input device; receiving a scan user input from the input device selecting the scan affordance; and in response to receiving the scan user input, displaying, on the display, the set of device select affordances (Summers [0033]). 

As to claim 10, Gunasekara and Summers disclose the method of claim 1, further comprising, displaying, on the display, a first transferred control notification indicating that operation of the second device is based on the user input from the input device (Summers Fig. 4A: Steps 434, 436; [0069-70]. See also Fig. 4B ).

  As to claim 11, Gunasekara and Summers disclose the method of claim 1, further comprising, causing display, on a display of the second device, a second transferred control notification indicating that operation of the second device is based on the user input from the input device (Summers Fig. 4A: Steps 434, 436; [0069-70], as the peer to peer application hosting process can be iterated between the client device and the peer device. See also Fig. 4B). 

As to claim 12, Summers discloses the method of claim 1, further comprising: causing display, on a display of the second device, of a device control return affordance while operating the second device based on the user input from the input device ( Fig. 4B [0082] ... In step 476, remote application viewer 417 may send a user input message to remote application 425 using the remote application connection previously established. The user input message may be received by peer device 420 and remote application 425, and the user input may be applied to remote application 425 through hooks in one or more input interfaces and/or APIs. Remote application 425 may respond to the user input and update or otherwise generate output); receiving a device control return user input from the input device selecting the device control return affordance ([0082] ... This output may be captured by hooks in one or more output interfaces and/or APIs, and the output may be sent to remote application viewer 417 in step 478 where it may be presented to user 401 on client device 410); 
and in response to receiving the device control return user input , operating the first device based on user input from the input device and ceasing to operate the second device based on user input from the input device ([0083] In step 480, user 401 may issue a command to close the remote application. In step 482, remote application viewer 417 may send the command to close the remote application and terminate the remote connection. Remote application 425 may close when the remote access is terminated). 

As to claim 13, Summers discloses the method of claim 1, further comprising: detecting an alert at the first device while operating the second device based on the user input from the input device; and in response to the alert, causing display, at the second device, of one or more alert response affordances (Fig. 4B steps 474, 476 and 478. [0082] )

 As to claim 14, Summers discloses the method of claim 13, further comprising: receiving a return user input selecting a return affordance of the one or more alert response affordances; and  in response to receiving the return user input, operating the first device based on user input from the input device and ceasing to operate the second device based on user input from the input device (Fig. 4B  [0083]  In step 480, user 401 may issue a command to close the remote application. In step 482, remote application viewer 417 may send the command to close the remote application and terminate the remote connection. Remote application 425 may close when the remote access is terminated. ... an application instance may be opened on the peer device and used by a local user, remotely accessed and controlled by a remote user on a client device, and returned to the control of the local user after the remote access terminates). 

As to claim 15, Summers discloses the method of claim 13, further comprising: receiving a continued action user input selecting a continued action affordance of the one or more alert response affordances; and in response to receiving the continued action user input, operating the second device based on user input from the input device to respond to the alert ([0092] In step 535, the peer device may start the selected application in a remote mode and/or transform the selected application instance into a remote mode. As described above, this may include hooking into one or more input and/or output interfaces associated with the selected application or application instance.... The remote instance of the application may be hooked in such a manner that input/output of that instance is redirected to/from the client device, but other instances of that application continue to send input/output to a local user of the peer device).

As to claim 16, Summers discloses the method of claim 13, further comprising: receiving a quick action user input selecting the quick action affordance of the one or more alert response affordances; and in response to receiving the quick action user input, dismissing the alert and continuing to operate the second device based on user input from the input device (Fig. 9 [0136]
In step 920, the host device may use the hooked composition interfaces associated with the window composition module to analyze individual window textures during incremental texture processing by the window composition module. ... If a window texture is not encoded with the window handle (or other identifier) corresponding to the application instance, processing continues). 

As to claim 17, Summers discloses the method of claim 1, wherein operating the second device based on the user input from the input device is based on one or more accessibility settings for the second device, further comprising, displaying, on the display, an accessibility settings user interface including one or more affordances for changing the one or more accessibility settings for the second device ([0055] In some embodiments, and according to some aspects discussed herein, a peer device, such a peer device 201, may receive a broadcast request from a client device, such as client device 240, seeking available remote peers. The peer device may respond to the client device indicating that the peer device has available remote access and provide a host address of the peer device. The client device may request a list of available remote applications from the peer device. The peer device may generate the list of available remote applications based on a listing of locally executing application instances and/or a listing of applications installed on the peer device and send the list of available remote applications to the client device. The client device may receive a selection of one of the available executing instances or installed application for remote access and send that selection to the peer device. The peer device may provide the client device with remote access to the selected application, as described further herein with respect to FIG. 3. [0075] Peer device 420 may identify installed applications through mechanisms provided by the operating system, such as an application launcher, start menu, system registry..)

As to claim 18, Summers discloses the method of claim 17, wherein the accessibility settings user interface includes one or more affordances for changing a scanning speed or a highlight color of a selection indicator on the second device ([0055] The client device may receive a selection of one of the available executing instances or installed application for remote access and send that selection to the peer device. The peer device may provide the client device with remote access to the selected application, as described further herein with respect to FIG. 3). 

As to Claim 19, Gunasekara and Summers teach a non-transitory computer-readable storage medium storing one or more programs (Gunasekara Fig. 1 Memory 112; Summers Fig. 3 physical disks 304 and/or physical memory 316) the one or more programs comprising instructions, which, when executed by a first device (Summers Fig. 3 firmware 312 can be stored within a memory element in the physical memory 316 and can be executed by one or more of the physical processors 308) performing steps as detailed in claim 1 above. 
Therefore claim 19 is rejected on the same grounds as claim 1.

As to claim 20, Gunasekara and Summers teach a first device (Gunasekara Fig. 2A; Summers Fig. 2) performing the method by the device of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 20 is rejected on the same grounds as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621